Case 1:20-cv-02163-LAK Document 2 Filed 12/14/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

rence MacreresecrsnlBnesa ---------X
Feng Zhao,

Plaintiff,

20-cv-2163 (LAK)
V.

Chad Wolf, in his official capacity as
Acting Secretary of the US. Department
o Homeland Security, et al.,

Defendants.
rn ntninternneMRnCERCIM es xX

ORDER TO SHOW CAUSE
LEWIS A. KAPLAN, District Judge.

Plaintiffs counsel is directed to obtain a certificate of default and file a motion for

default judgment no later than January 6, 2021, failure of which will result in the case being
dismissed for lack of prosecution.

SO ORDERED.
Dated: December 14, 2020 / M

UNITED STA4ES DISTRICT JYDGE

 

 
